DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 26 July 2021 is acknowledged.  The traversal is on the ground(s) that the claims share the special technical feature of the composite film of claim 1.  This is not found persuasive because, as set forth below, the composite film of claim 1 is obvious in view of Kendig et al. (US 2005/0159549 A1) and therefore does not define a contribution over the prior art as required for unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 29-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 July 2021.

Claim Objections

Claim 10 is objected to because of the following informalities:  It appears that the phrase “propylene at least one C5-20” should be “propylene and at least one C5-20”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 the phrase “(optionally the polymer film comprising a polar polymer and/or a polyolefin polymer)” renders the claim indefinite because it is unclear why this is in parenthesis.  It would appear that “optionally” means that it is optional and therefore the parenthesis are unnecessary.
Regarding claim 1, the phrases “optional primer layer” in lines 5 and 19 in combination with “is only absent when the polymer film comprises polyolefin and where in the absence of the optional primer layer (b), the surface of the polymer film in contact 
Regarding claim 3, the phrase “comprises, preferably consists of” renders the claim indefinite.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 7, the phase “(including norbornene)” renders the claim indefinite because the presence of parenthesis suggests that what is within the parenthesis is optional, however, is positively recites “including norbornene”.  It would appear that norbornene, being a C7 cyclic olefin, would be encompassed by C4-18 cyclic 4-18 cyclic olefins including norbornene.  For clarity, “(including norbornene)” should be deleted.
Regarding claim 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 23, claim 23 contains the trademark/trade name Vetran®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112 (b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a liquid crystalline aromatic polyester and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kendig et al. (US 2005/0159549 A1).
Regarding claims 1-28, Kendig discloses a multilayer film (i.e. composite film) that may comprise a outer structural layer that may comprise PET (self-supporting layer of a polymer film), an inner barrier/bulking/adhesive layer (i.e. optional primer layer between the polymer film and heat seal layer) and a heat seal layer comprising a composition that may comprise about 5 to about 60 wt% polyolefin and about 0.5 to about 30 wt% tackifier (i.e. heat seal layer; heat seal layer composition comprises a polyolefin plastomer (POP) resin and a tackifier; overlapping wherein the tackifier is present in an amount of at least 20% or at least 25% or 25% by weight of the heat seal composition, the total weight of the heat seal composition being 100%; overlapping the POP resin present in an amount of no more than 80% or 75% by weight of the heat seal composition, the total weight of the heat seal composition being 100%)(abstract, [0015], [0074]-[0077]).  Kendig discloses embodiments comprising a PET outer layer (polymer film is formed from a polar polymer; polyester; PET), PVDC or EVOH inner layer (halo polyvinylidene polymer, vinyl resin; PVDC) and the heat seal innermost layer ([0102], [0107], [0110], [0114]).
Regarding claims 2 and 4-5, the heat seal layer may comprise about 10 to about 80 wt% ethylene/alkyl (meth)acrylate that may be EMA or EA (i.e. EA, EMA)([0015], [0017]).
Regarding claims 7-14 and 17, Kendig discloses that the polyolefin may be ethylene copolymers and may be a copolymer of ethylene and 1-octene having 12 wt% 
Regarding claims 22 and 28, Kendig discloses that the film may be biaxially oriented ([0073], [0092]).
Regarding claim 15, while there is no specific disclosure that the POP resin has a melting point of below 100°C, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to use a POP resin having a melting point of below 100°C in order to provide a heat seal that can be sealed at a temperature below 100°C depending on the end use of the film.
Regarding claim 16, while there is no specific disclosure that the POP resin has a number average molecular weight (Mn) from 5000 to 50000 Daltons, given that Mn will affect the processing properties and the strength of the film, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to use a POP resin having a number average molecular weight (Mn) from 5000 to 50000 Daltons in order to provide a heat seal that is strong and has good processing properties depending on the end use of the film.
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kendig et al. (US 2005/0159549 A1), using Engage® 8450 Data Sheet as an evidentiary reference.
Regarding claims 15-16, Kendig discloses all of the claim limitations as set forth above.  Kendig discloses that the polyolefin may be Engage® 8450 ([0037]).
Engage® 8450 Data Sheet states that the melting temperature of Engage® 8450 Data Sheet is 97°C (i.e. melting point of below 100°C)(Page 1).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAMES C YAGER/           Primary Examiner, Art Unit 1782